11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Jaquon Byree Thompson,                        * From the 350th District Court
                                                of Taylor County,
                                                Trial Court No. 12641-D.

Vs. No. 11-20-00053-CR                        * February 26, 2021

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has considered Jaquon Byree Thompson’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.